ANNUAL REPORT 2007 Contents Page Glossary of Terms i-iii Selected Financial Data 1-2 Management's Discussion and Analysis 3-60 Management Reports 61 Report of Independent Registered Public Accounting Firm 62 Consolidated Statements of Income 63 Consolidated Balance Sheets 64 Consolidated Statements of Capitalization 65-66 Consolidated Statements of Common Stockholders' Equity 67 Consolidated Statements of Cash Flows 68 Notes to Consolidated Financial Statements 69-111 GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Inc., owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary Centerior Centerior Energy Corporation, former parent of CEI and TE, which merged with OE to form FirstEnergy on November 8, 1997 Companies OE, CEI, TE, Penn, JCP&L, Met-Ed and Penelec FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial and other corporate support services FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company FSG FirstEnergy Facilities Services Group, LLC, former parent of several heating, ventilation, air conditioning and energy management companies GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transition bonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary MYR MYR Group, Inc., a utility infrastructure construction service company NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Pennsylvania Companies Met-Ed, Penelec and Penn Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 TE The Toledo Edison Company, an Ohio electric utility operating subsidiary TEBSA Termobarranquilla S.A., Empresa de Servicios Publicos The following abbreviations and acronyms are used to identify frequently used terms in this report: AEP American Electric Power Company, Inc. ALJ Administrative Law Judge AOCL Accumulated Other Comprehensive Loss APB Accounting Principles Board APB 25 APB Opinion No. 25, "Accounting for Stock Issued to Employees" APIC Additional Paid-In Capital AQC Air Quality Control ARB Accounting Research Bulletin ARO Asset Retirement Obligation BCIDA BeaverCounty Industrial Development Authority (Pennsylvania) BGS Basic Generation Service BPJ Best Professional Judgment CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CAT Commercial Activity Tax CAVR Clean Air Visibility Rule CBP Competitive Bid Process CO2 Carbon Dioxide CTC Competitive Transition Charge DCPD Deferred Compensation Plan for Outside Directors i GLOSSARY OF TERMS Contd. DFI Demand for information DOE United States Department of Energy DOJ United States Department of Justice DRA Division of Ratepayer Advocate ECAR East Central Area Reliability Coordination Agreement ECO Electro-Catalytic Oxidation EDCP Executive Deferred Compensation Plan EEI Edison Electric Institute EIS Energy Independence Strategy EITF Emerging Issues Task Force EITF 06-11 EITF 06-11, "Accounting for Income Tax Benefits of Dividends or Share-based Payment Awards" EMP Energy Master Plan EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation FIN 39-1 FIN 39-1, "Amendment of FASB Interpretation No. 39" FIN 46R FIN 46 (revised December 2003), "Consolidation of Variable Interest Entities" FIN 47 FIN 47, "Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143" FIN 48 FIN 48, "Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109" FMB First Mortgage Bonds FSP FASB Staff Position FSPSFAS 115-1 and SFAS 124-1 FSPSFAS 115-1 and SFAS 124-1, "The Meaning of Other-Than-Temporary Impairment and its Application to Certain Investments" FTR Financial Transmission Rights GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases HVAC Heating, Ventilation and Air-conditioning IRS Internal Revenue Service ISO Independent System Operator kv Kilovolt KWH Kilowatt-hours LOC Letter of Credit LTIP Long-term Incentive Program MEIUG Met-Ed Industrial Users Group MISO Midwest Independent Transmission System Operator, Inc. Moodys Moodys Investors Service, Inc. MOU Memorandum of Understanding MSG Market Support Generation MTC Market Transition Charge MW Megawatts MWH Megawatt-hour NAAQS National Ambient Air Quality Standards NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NOPR Notice of Proposed Rulemaking NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NSR New Source Review NUG Non-Utility Generation NUGC Non-Utility Generation Charge OAQDA Ohio Air Quality Development Authority OCA Office of Consumer Advocate OCC Office of the Ohio Consumers' Counsel OCI Other Comprehensive Income OPEB Other Post-Employment Benefits OVEC Ohio Valley Electric Corporation ii GLOSSARY OF TERMS Contd. OWDA Ohio Water Development Authority PCRB Pollution Control Revenue Bond PICA Penelec Industrial Customer Alliance PJM PJM Interconnection L. L. C. PLR Provider of Last Resort; an electric utilitys obligation to provide generation service to customers whose alternative supplier fails to deliver service PPUC Pennsylvania Public Utility Commission PRP Potentially Responsible Party PSA Power Supply Agreement PUCO Public Utilities Commission of Ohio PUHCA Public Utility Holding Company Act of 1935 RCP Rate Certainty Plan REC Renewable Energy Certificate RECB Regional Expansion Criteria and Benefits RFP Request for Proposal ROP Reactor Oversight Process RSP Rate Stabilization Plan RTC Regulatory Transition Charge RTO Regional Transmission Organization RTOR Regional Through and Out Rates S&P Standard & Poors Ratings Service S&P 500 Standard & Poors Index of Widely Held Common Stocks SBC Societal Benefits Charge SCR Selective Catalytic Reduction SEC U.S. Securities and Exchange Commission SECA Seams Elimination Cost Adjustment SERP Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS 13 SFAS No. 13, "Accounting for Leases" SFAS 71 SFAS No. 71, "Accounting for the Effects of Certain Types of Regulation" SFAS 87 SFAS No. 87, "Employers' Accounting for Pensions" SFAS 101 SFAS No. 101, "Accounting for Discontinuation of Application of SFAS 71" SFAS 106 SFAS No. 106, "Employers' Accounting for Postretirement Benefits Other Than Pensions" SFAS 107 SFAS No. 107, "Disclosure about Fair Value of Financial Instruments" SFAS 109 SFAS No. 109, "Accounting for Income Taxes" SFAS 115 SFAS No. 115, "Accounting for Certain Investments in Debt and Equity Securities" SFAS 123(R) SFAS No. 123(R), "Share-Based Payment" SFAS 133 SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities" SFAS 141(R) SFAS No. 141(R), "Business Combinations" SFAS 142 SFAS No. 142, "Goodwill and Other Intangible Assets" SFAS 143 SFAS No. 143, "Accounting for Asset Retirement Obligations" SFAS 144 SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" SFAS 157 SFAS No. 157, "Fair Value Measurements" SFAS 158 SFAS No. 158, "Employers Accounting for Defined Benefit Pension and Other Postretirement Plans-an amendment of FASB Statements No. 87, 88, 106, and 132(R)" SFAS 159 SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities Including an Amendment of FASB Statement No. 115" SFAS 160 SFAS No. 160, "Non-controlling Interests in Consolidated Financial Statements - an Amemdment of ARB No. 51" SIP State Implementation Plan(s) Under the Clean Air Act SNCR Selective Non-Catalytic Reduction SO2 Sulfur Dioxide SRM Special Reliability Master TBC Transition BondCharge TEBSA Termobarranquila S.A. Empresa de Servicios Publicos TMI-1 Three Mile Island Unit 1 TMI-2 Three Mile Island Unit 2 VIE Variable Interest Entity iii The following selected financial data should be read in conjunction with, and is qualified in its entirety by reference to, the sections entitled "Management's Discussion and Analysis of Financial Condition" and Results of Operations and with our consolidated financial statements and the "Notes to Consolidated Financial Statements." Our Consolidated Statements of Income are not necessarily indicative of future conditions or results of operations. FIRSTENERGY CORP. SELECTED FINANCIAL DATA For the Years Ended December 31, 2007 2006 2005 2004 2003 (In millions, except per share amounts) Revenues $ 12,802 $ 11,501 $ 11,358 $ 11,600 $ 10,802 Income From Continuing Operations $ 1,309 $ 1,258 $ 879 $ 907 $ 494 Net Income $ 1,309 $ 1,254 $ 861 $ 878 $ 423 Basic Earnings per Share of Common Stock: Income from continuing operations $ 4.27 $ 3.85 $ 2.68 $ 2.77 $ 1.63 Net earnings per basic share $ 4.27 $ 3.84 $ 2.62 $ 2.68 $ 1.39 Diluted Earnings per Share of Common Stock: Income from continuing operations $ 4.22 $ 3.82 $ 2.67 $ 2.76 $ 1.62 Net earnings per diluted share $ 4.22 $ 3.81 $ 2.61 $ 2.67 $ 1.39 Dividends Declared per Share of Common Stock (1) $ 2.05 $ 1.85 $ 1.705 $ 1.9125 $ 1.50 Total Assets $ 32,068 $ 31,196 $ 31,841 $ 31,035 $ 32,878 Capitalization as of December 31: Common Stockholders' Equity $ 8,977 $ 9,035 $ 9,188 $ 8,590 $ 8,290 Preferred Stock - - 184 335 335 Long-Term Debt and Other Long-Term Obligations 8,869 8,535 8,155 10,013 9,789 Total Capitalization $ 17,846 $ 17,570 $ 17,527 $ 18,938 $ 18,414 WeightedAverage Number of Basic Shares Outstanding 306 324 328 327 304 WeightedAverage Number of Diluted Shares Outstanding 310 327 330 329 305 (1) Dividends declared in 2007 include three quarterly payments of $0.50 per share in 2007 and one quarterly payment of $0.55 per share payable in 2008, increasing the indicated annual dividend rate from $2.00 to $2.20 per share. Dividends declared in 2006 include three quarterly payments of $0.45 per share in 2006 and one quarterly payment of $0.50 per share paid in 2007. Dividends declared in 2005 include two quarterly payments of $0.4125 per share in 2005, one quarterly payment of $0.43 per share in 2005 and one quarterly payment of $0.45 per share in 2006. Dividends declared in 2004 include four quarterly dividendsof $0.375 per share paid in 2004 and a quarterly dividend of $0.4125 per share paid in 2005. Dividends declared in 2003 include four quarterly dividends of $0.375 per share. PRICE RANGE OF COMMON STOCK The common stock of FirstEnergy Corp. is listed on the New York Stock Exchange under the symbol "FE" and is traded on other registered exchanges. 2007 2006 First Quarter High-Low $ 67.11 $ 57.77 $ 52.17 $ 47.75 Second Quarter High-Low $ 72.90 $ 62.56 $ 54.57 $ 48.23 Third Quarter High-Low $ 68.31 $ 58.75 $ 57.50 $ 53.47 Fourth Quarter High-Low $ 74.98 $ 63.39 $ 61.70 $ 55.99 Yearly High-Low $ 74.98 $ 57.77 $ 61.70 $ 47.75 Prices are from http://finance.yahoo.com. 1 SHAREHOLDER RETURN The following graph shows the total cumulative return from a $100 investment on December31, 2002 in FirstEnergy's common stock compared with the total cumulative returns of EEI's Index of Investor-Owned Electric Utility Companies and the S&P 500. HOLDERS OF COMMON STOCK There were 120,100 and 119,627 holders of 304,835,407 shares of FirstEnergy's common stock as of December31, 2007 and January31, 2008, respectively.
